905 F.2d 1531Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Irwin A. SCHIFF, Petitioner.
No. 90-8015.
United States Court of Appeals, Fourth Circuit.
Submitted May 7, 1990.Decided May 21, 1990.

On Petition for Writ of Mandamus.  (C/A No. 89-202-E)
Irwin A. Schiff, petitioner pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Irwin A. Schiff, a federal prisoner, brought this petition for writ of mandamus alleging that the district court had unduly delayed acting on his petition for writ of habeas corpus.  The habeas petition was filed in December 1989, less than six months ago.  Further, the district court has entered several orders during the pendency of the habeas action.  We hold that the district court has not unduly delayed acting on Schiff's habeas petition, so we deny the petition for writ of mandamus.  Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.